Citation Nr: 1436220	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder scars/scarring, status post surgical procedure.  

2.  Entitlement to an initial compensable rating for left shoulder scars/scarring, status post surgical procedure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran had active service from November 2004 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the Philadelphia RO.

In July 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Philadelphia, Pennsylvania.  A transcript of that hearing is of record.  

In March 2013 the Board remanded the issue of service connection for an upper back disorder (claimed as upper back pain), and the issues of an initial compensation rating for scarring of the left shoulder and scarring of the right shoulder for further development.  

In a rating decision dated in December 2013 the RO granted service connection for mild cervical strain (claimed as upper back pain) associated with status post capulorrhaphy reconstruction, right shoulder (major).  The full benefit of entitlement to service connection for upper back pain has been granted; thus that issue is no longer on appeal.  

As a consequence of left shoulder surgery in April 2014 (see VA hospital and physicians' records dated after January 2014), the issue of a rating higher than 20 percent for the Veteran's left shoulder status post Bankhart repair disability, which was last adjudicated in January 2014, is referred back to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of an initial compensable rating for left shoulder scarring, status post surgical procedure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right shoulder surgical scars encompass less than 39 square centimeters; are not unstable; do not cause limitation of right shoulder motion; and are not painful on examination.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for right shoulder scarring have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case the appeal for a compensable rating stems from the initial grant of service connection, so the notice that was provided to the Veteran before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, service treatment records and post-service medical records were obtained and are in the claims file.  Additionally, the Veteran was accorded multiple VA examinations regarding his right shoulder scarring.  The Board has reviewed the ensuing reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran; reviewed the claims file and discussed the Veteran's medical history; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in July 2012 regarding his quest for a compensable rating.  During that hearing he was ably assisted by an accredited representative from The American Legion.  His representative, and the Veterans Law Judge, asked questions to ascertain the nature of the Veteran's symptoms and their impact on his functioning.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran[claimant]).  

II.  Increased rating, right shoulder scarring

In a rating decision dated in January 2009 the Veteran was granted service connection for scar, right shoulder, status post surgical procedure, and assigned a noncompensable rating effective November 1, 2008; the day after the Veteran's separation from active duty service.  The Veteran has appealed for a compensable rating.  

In December 2008 the Veteran was accorded a VA scar examination, which found three scars on the right shoulder.  Each scar was 2 centimeters long and 1 centimeter wide.  They were not unstable, or adherent to underlying tissue, and there was no soft tissue damage or underlying tissue loss.  Physical examination found no pain on palpation.  

VA medical records dating from 2010 chronicle complaints of and treatment for left shoulder joint pain.  There is no post-service medical evidence of any right shoulder scar pain.

In July 2012 the Veteran testified that his scars were painful and occasionally became inflamed, and that he had been treated for scar pain by VA since 2010.  He made no distinction between left and right shoulder scars.  

In April 2013 the Veteran was accorded another VA scar examination, which found a scar on the right upper extremity measuring 1.5 square centimeters.  The examiner added that it was a superficial nonlinear scar, and that there was no functional impact to the Veteran.  In an October 2013 addendum the examiner added that there was no evidence of swelling or inflammation of these scars.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 4.3.

The Veteran's service-connected right shoulder scar disability has been rated under the provisions of Diagnostic Code 7805 throughout the appeal period.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective since August 30, 2002).  Diagnostic Code 7805 provides for evaluation of a scar based on limitation of function of the affected bodily part; which, in this case, is the skin.  

Diagnostic criteria for evaluation of scars are found in Diagnostic Codes 7801-7804.  Diagnostic Code 7801 provides for a 10 percent evaluation for scars other than on the head, face, or neck that were deep or that cause limited motion if the area exceeds 6 square inches (39 square centimeters).  A 20 percent evaluation is warranted where the area exceeds 12 square inches (77 square centimeters), and a 30 percent evaluation is warranted if the area involved exceeds 72 square inches (465 square centimeters).  The highest rating of 40 percent is warranted if the area exceeds 144 square inches (929 square centimeters).  38 C.F.R. § 4.118. 

A 10 percent rating is also warranted for superficial scars on other than the head, face, or neck that are unstable, do not cause limited motion, and that exceed an area or areas of 144 square inches (929 square centimeters) (Diagnostic Code 7802); for superficial unstable scars (Diagnostic Code 7803); and for superficial scars that are painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  

In October 2008 the scar regulations were amended effective October 23, 2008, to provide for evaluation of burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged.  The amendment was specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for compensation was filed on October 10, 2008.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

Analysis

A compensable rating for right shoulder surgical scarring under Diagnostic Code 7805, pertaining to limitation of function, is not warranted since there is no limitation of motion or other function impairment due to the scarring.

The Board further finds that a higher rating under some alternative diagnostic criteria is not warranted.  The right shoulder scarring is less than 39 square centimeters, and is not unstable and does not cause limitation of motion, so a compensable rating under Diagnostic Codes 7801-7803 is not warranted.  

As for a 10 percent rating for superficial painful scars under Diagnostic Code 7804, although the Veteran testified during his 2012 hearing that his scars are painful and occasionally become inflamed, and that he has been getting treatment from VA for scar pain since 2010, this is not borne out by the medical evidence of record.  VA examination in December 2008 found no pain on palpation, and VA examination in April 2013 found "no evidence of swelling or inflammation of these scars."  Additionally, while there is evidence of shoulder joint pain, there is no mention of right shoulder scar pain in any medical records.  Therefore, and notwithstanding the Veteran's assertion of scar pain, the criteria for a 10 percent rating under Diagnostic Code 7804 are not met because the Veteran's right shoulder scars/scarring is not "painful on examination;" which is required for a 10 percent rating.    

The Board accordingly finds that the criteria for an initial compensable rating for right shoulder scars/scarring are not met at any time during the appeal period and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's right shoulder surgical scarring disability picture.  In other words, the Veteran does not have any scar symptomatology not already contemplated by the schedular rating criteria.  The schedular rating criteria provides for compensation based on characteristics of the scar, including for superficial scars that are productive of pain and limitation of motion or function.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that the Veteran is also service-connected for numerous other disabilities, including a right shoulder joint disability (see Johnson v. McDonald, No. 2013-7104, U.S. Fed. Cir., Aug. 06, 2014)), however, referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on his earning capacity is not needed because, apart from the Veteran's left shoulder surgical scarring disability (which is the subject of the remand portion of this decision), none of the other service-connected disabilities render the rating schedule impractical as the Veteran's disabilities are contemplated by the assigned disability ratings provided, or alternatively, none of his service-connected disabilities cause marked interference with employment or frequent periods of hospitalization, which has not already been contemplated by the rating schedule.  In fact, the Veteran has not alleged, and the evidence does not indicate, that any of the other service-connected disabilities is not appropriately, and adequately, rated under the assigned schedular criteria.  

Finally, the Veteran does not allege, and the evidence does not show, that his service-connected right shoulder scarring disability is of sufficient severity to produce unemployability (see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992)).  In this regard the Board notes that the RO has in fact already separately considered and denied the issue of entitlement to TDIU (based on all service-connected disabilities) during the pendency of this appeal for an increased rating (see December 2013 rating decision), and the Veteran did not appeal that decision.  As noted, the Board finds that the issue of TDIU has not been raised in connection with the Veteran's claim for an increased rating for right shoulder scarring.


ORDER

An initial compensable rating for right shoulder scarring, status post surgical procedure, is denied.  


REMAND

VA treatment records inform that the Veteran underwent additional surgery(s) on his left shoulder in April 2014.  Remand for a new examination to ascertain the extent of his left shoulder scarring is warranted.  On remand all VA medical records dating from January 2014 must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, VA medical records pertaining to the Veteran dating from January 2014.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.   

2.  Schedule the Veteran for a VA scar examination with regard to his left shoulder surgical scarring.  VA medical records, particularly, records associated with the Veteran's April 2014 left shoulder arthroscopy, synovial biopsy, and subacromial bursectomy should be reviewed in conjunction with the examination.  The examiner must also discuss the Veteran's complaints and notate them in the examination report.  

All indicated tests must be done, and all findings reported in detail.  The examiner is specifically requested to advise as to the total area, of the left shoulder, encompassed by surgical scars.  The examiner must also state 

a) whether any left shoulder scar is deep or causes limitation of motion; 
b) whether any left shoulder scar causes limitation of motion
c) whether any left shoulder scar is superficial or unstable; and 
d) whether any left shoulder scar is painful on examination.

For VA purposes, a deep scar is one associated with underlying soft tissue damage; an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


